             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA             )
                                     )
Plaintiff,                           )
                                     )
v.                                   )    Case No. 16-000031-01-CR-W-HFS
TERRY DOUGLAS JACOBS                 )
                                     )
                                     )
Defendant.                           )

                                     ORDER

      A competency hearing was conducted on August 13, 2019, and Magistrate

Judge John T. Maughmer considered the forensic evaluation prepared by

Psychologist, David M. Szyhowski, Psy.D, in a Report and Recommendation dated

May 10, 2019. (Doc. 82).

      After making an independent review of the record and the applicable law,

Judge Maughmer determined that the defendant is not currently suffering from a

mental disease or defect which would prevent him from understanding the

nature and consequences of the proceedings against him or assisting in his

defense. Thus, the defendant is competent to proceed at this time.
      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 84) are ADOPTED by the undersigned.



                                            __/s/ Howard F. Sachs ____
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: September 4, 2019
Kansas City, Missouri
